UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	May 31, 2016 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 5/31/16 (Unaudited) CORPORATE BONDS AND NOTES (42.4%) (a) Principal amount Value Basic materials (4.9%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $120,000 $119,700 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 65,000 76,213 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 100,000 97,750 ArcelorMittal SA sr. unsec. unsub. notes 8s, 2039 (France) 10,000 9,450 Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 150,000 159,000 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 60,000 69,300 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 130,000 131,625 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 150,000 163,125 Builders FirstSource, Inc. 144A sr. notes 7 5/8s, 2021 75,000 78,750 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 115,000 125,063 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 320,000 325,600 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7s, 2025 40,000 35,075 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 60,000 53,850 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 120,000 113,400 Coveris Holding Corp. 144A company guaranty sr. unsec. notes 10s, 2018 165,000 167,475 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 55,000 51,975 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 65,000 51,350 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 125,000 100,000 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 45,000 42,188 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 80,000 74,400 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55s, 2022 (Indonesia) 10,000 8,375 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 175,000 194,250 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 160,000 168,800 HD Supply, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2024 55,000 57,200 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 175,000 145,250 Huntsman International, LLC company guaranty sr. unsec. notes 5 1/8s, 2022 30,000 30,225 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 165,000 168,300 Joseph T Ryerson & Son, Inc. 144A sr. notes 11s, 2022 95,000 97,613 Kraton Polymers LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2023 125,000 132,188 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 55,000 56,994 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 125,000 125,938 Mercer International, Inc. company guaranty sr. unsec. notes 7s, 2019 (Canada) 60,000 60,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 60,000 60,225 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 (Canada) 45,000 42,525 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 145,000 148,081 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 240,000 249,000 Pactiv, LLC sr. unsec. unsub. bonds 8 3/8s, 2027 15,000 15,300 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 70,000 70,700 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 200,000 200,000 PQ Corp. 144A company guaranty sr. notes 6 3/4s, 2022 30,000 31,200 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 80,000 84,000 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 75,000 85,500 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 100,000 103,875 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2024 40,000 41,100 Sealed Air Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2022 35,000 35,788 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 75,000 88,406 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 135,000 141,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 80,000 82,216 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 10,000 10,258 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 20,000 20,388 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8 1/2s, 2024 (Canada) 15,000 15,394 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 (Canada) 25,000 25,563 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 180,000 126,000 U.S. Concrete, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2024 85,000 85,000 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 85,000 85,672 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 20,000 21,025 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 100,000 106,250 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 140,000 130,200 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 175,000 185,063 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 35,000 36,290 Capital goods (3.7%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 325,000 334,750 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 105,000 116,813 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 80,000 78,400 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 145,000 145,725 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2024 (Ireland) 200,000 204,000 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 95,000 97,138 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 85,000 85,850 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 80,000 77,400 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 55,000 56,513 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 35,000 34,738 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 45,000 46,238 Bombardier, Inc. 144A sr. unsec. unsub. notes 4 3/4s, 2019 (Canada) 130,000 123,175 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 150,000 164,250 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7 3/8s, 2026 65,000 71,500 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 65,000 64,025 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 350,000 306,250 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 190,000 187,150 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 160,000 215,342 Manitowoc Foodservice, Inc. 144A sr. unsec. notes 9 1/2s, 2024 165,000 181,500 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 135,000 124,875 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 130,000 132,113 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 105,000 107,888 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 55,000 56,788 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 205,000 212,954 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 95,000 98,439 Terex Corp. company guaranty sr. unsec. notes 6s, 2021 165,000 163,144 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8 3/4s, 2023 190,000 187,625 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 85,000 90,021 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 65,000 66,300 TransDigm, Inc. 144A company guaranty sr. unsec. sub. bonds 6 3/8s, 2026 70,000 70,088 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 150,000 150,000 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 150,825 Communication services (5.2%) Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 400,000 405,953 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 140,000 148,925 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 35,613 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 40,000 42,600 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. bonds 5 1/8s, 2023 125,000 128,438 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 5/8s, 2022 35,000 37,135 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 50,000 51,250 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5 1/2s, 2026 65,000 65,650 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 160,000 166,400 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5 3/4s, 2026 35,000 35,875 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 5,000 4,875 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 25,625 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 240,000 229,022 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 15,000 14,325 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 70,000 63,000 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 50,000 51,375 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 176,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 80,000 74,041 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 10,000 9,325 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 26,625 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 110,000 111,925 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 205,000 213,456 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 40,000 42,500 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 80,000 54,400 Intelsat Jackson Holdings SA company guaranty sr. unsec. unsub. bonds 6 5/8s, 2022 (Bermuda) 50,000 33,625 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 25,000 7,438 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 35,000 10,413 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 100,000 102,250 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 40,000 41,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 45,000 45,797 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 90,000 91,350 Numericable-SFR SA 144A company guaranty sr. notes 7 3/8s, 2026 (France) 200,000 201,750 Numericable-SFR SA 144A company guaranty sr. notes 6s, 2022 (France) 200,000 199,525 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 25,000 25,625 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 59,213 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 $65,000 69,449 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 260,000 194,025 Sprint Communications, Inc. sr. unsec. notes 7s, 2020 60,000 51,225 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 80,000 82,300 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 115,000 122,331 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 275,000 214,500 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 265,000 214,650 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 140,000 148,050 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 220,000 230,450 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 172,838 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6s, 2023 40,000 41,700 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 25,000 26,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 45,000 47,363 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 45,000 45,759 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 125,000 131,875 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 195,000 202,800 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 180,000 163,350 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 215,000 223,869 Wind Acquisition Finance SA 144A company guaranty notes 7 3/8s, 2021 (Luxembourg) 200,000 189,250 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 200,000 174,500 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 185,000 142,335 Consumer cyclicals (8.3%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 70,000 70,700 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 65,000 64,513 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 105,000 109,069 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 145,000 125,606 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 105,000 114,190 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 106,000 90,365 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 100,000 40,500 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 75,000 78,638 Boyd Gaming Corp. 144A company guaranty sr. unsec. unsub. bonds 6 3/8s, 2026 35,000 36,050 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 145,000 147,175 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 85,000 81,069 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 140,000 149,975 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 55,000 58,025 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 80,000 83,800 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 60,000 62,400 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 65,000 66,625 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 65,000 64,350 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 190,000 182,400 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 330,000 331,238 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 45,000 47,531 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 30,000 31,275 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7s, 2023 125,000 130,625 EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7 5/8s, 2024 95,000 97,256 Entercom Radio, LLC company guaranty sr. unsec. notes 10 1/2s, 2019 100,000 105,750 Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5 1/4s, 2023 (Italy) 200,000 199,000 General Motors Co. sr. unsec. notes 5.2s, 2045 20,000 19,458 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 80,000 42,400 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 140,000 146,475 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2026 50,000 52,125 Goodyear Tire & Rubber Co. (The) company guaranty sr. unsec. notes 5s, 2026 35,000 35,394 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 185,000 194,019 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 170,000 132,554 Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 $70,000 70,000 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 220,000 223,300 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 130,000 102,050 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 95,000 99,156 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 60,000 61,350 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 20,000 18,500 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 80,000 70,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 165,000 160,463 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 95,000 105,806 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 50,000 53,375 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 75,000 78,375 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 45,000 47,138 Lear Corp. company guaranty sr. unsec. notes 5 1/4s, 2025 15,000 15,975 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 35,000 37,013 Lennar Corp. company guaranty sr. unsec. notes 4 1/2s, 2019 125,000 129,063 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 125,000 124,063 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2021 70,000 71,575 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 30,000 30,338 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 110,000 114,950 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 145,000 141,013 MGM Growth Properties Operating Partnership LP/MGP Escrow Co-Issuer, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 45,000 47,250 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 20,000 20,700 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 70,000 79,275 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 65,000 69,956 Mustang Merger Corp. 144A sr. unsec. notes 8 1/2s, 2021 25,000 26,125 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 94,000 66,740 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 125,000 112,500 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 (PIK) 175,000 122,938 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 60,000 45,300 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 190,000 197,600 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 155,000 161,781 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 90,000 93,600 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 55,000 57,338 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 140,000 143,850 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 160,000 164,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2026 60,000 59,550 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 90,000 90,000 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 135,000 151,875 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 110,000 112,132 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2025 45,000 44,775 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 70,000 71,575 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 60,000 61,800 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 54,000 55,553 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 160,000 166,400 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 130,000 132,925 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 15,000 14,550 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 350,000 283,500 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 35,000 21,175 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 95,000 95,950 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 80,000 84,400 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 45,000 46,575 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 45,000 46,125 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 70,000 73,763 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 175,000 181,234 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5 3/4s, 2025 65,000 67,925 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2022 5,000 5,331 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 10,000 10,488 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 110,000 116,325 Standard Industries, Inc. 144A sr. unsec. notes 5 3/8s, 2024 160,000 163,600 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 1/8s, 2021 15,000 15,563 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 180,000 178,200 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 75,000 75,188 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 45,000 44,100 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 60,000 62,100 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 15,000 15,450 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 30,000 30,600 Tempur Sealy International, Inc. 144A company guaranty sr. unsec. unsub. bonds 5 1/2s, 2026 55,000 55,275 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 35,000 33,688 Tribune Media Co. company guaranty sr. unsec. notes 5 7/8s, 2022 125,000 126,250 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 29,400 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5 1/8s, 2025 105,000 104,213 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 88,000 91,960 Consumer staples (2.3%) 1011/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 230,000 238,338 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 45,000 45,900 Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 200,000 202,500 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 45,000 41,738 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 40,000 36,800 BlueLine Rental Finance Corp. 144A notes 7s, 2019 140,000 118,300 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 180,000 169,650 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 195,000 195,488 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 45,000 46,294 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 105,000 106,313 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 129,806 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 205,000 208,075 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 (R) 25,000 25,813 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 90,000 93,600 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 140,000 105,000 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 135,000 139,050 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 36,050 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 40,000 41,600 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 20,000 20,200 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 55,000 55,447 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2024 25,000 26,313 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 91,125 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 165,000 165,000 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 150,000 158,625 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 30,000 16,500 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 130,000 138,938 Energy (4.0%) Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55s, 2026 60,000 63,941 Antero Resources Corp. company guaranty sr. unsec. notes 5 5/8s, 2023 50,000 48,750 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 60,000 57,450 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 90,000 87,750 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 160,000 137,600 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 70,000 60,550 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) 85,000 65,875 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 15,000 12,150 California Resources Corp. 144A company guaranty notes 8s, 2022 205,000 149,650 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 143,000 115,115 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 140,000 140,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 50,000 Continental Resources, Inc. company guaranty sr. unsec. notes 3.8s, 2024 25,000 21,813 Continental Resources, Inc. company guaranty sr. unsec. sub. notes 5s, 2022 90,000 85,050 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 80,000 72,850 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 25,000 17,781 Denbury Resources, Inc. 144A company guaranty notes 9s, 2021 132,000 129,855 Devon Financing Company, LLC company guaranty sr. unsec. unsub. bonds 7 7/8s, 2031 60,000 64,234 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 50,000 25,500 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s, 2020 235,000 150,988 Halcon Resources Corp. company guaranty sr. unsec. notes 9 3/4s, 2020 40,000 7,900 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 235,000 46,413 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 60,000 56,400 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 65,000 70,339 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2020 90,000 93,920 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 30,000 29,250 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 135,000 32,738 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 175,000 176,094 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 115,000 4,600 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 (In default) (NON) 134,000 36,850 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (F) 45,000 2 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7s, 2024 (Canada) 80,000 61,600 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 75,000 59,063 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2017 (In default) (NON) 120,000 39,600 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 210,000 211,050 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 65,000 63,395 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 50,000 45,250 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 225,000 207,000 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2023 50,000 41,500 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 25,000 21,563 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s, 2023 230,000 232,300 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 130,000 132,925 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 45,000 46,969 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) (NON) 245,000 3,675 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 (In default) (NON) 130,000 51,350 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 65,000 65,813 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 120,000 125,250 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 (In default) (NON) 105,000 5,775 Seventy Seven Operating, LLC company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 (In default) (NON) 115,000 52,613 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 46,750 SM Energy Co. sr. unsec. sub. notes 5s, 2024 65,000 55,582 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 85,000 77,775 SM Energy Co. sr. unsec. unsub. notes 6 1/8s, 2022 80,000 73,200 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) (In default) (NON) 30,000 5,850 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 55,000 11,825 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 30,000 21,750 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 20,000 16,950 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5s, 2019 95,000 85,500 Williams Cos., Inc. (The) sr. unsec. sub. notes 4.55s, 2024 15,000 13,088 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7 7/8s, 2021 71,000 74,905 Williams Cos., Inc. (The) sr. unsec. unsub. notes 3.7s, 2023 10,000 8,425 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 34,304 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 195,000 177,450 WPX Energy, Inc. sr. unsec. notes 7 1/2s, 2020 40,000 39,200 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 245,000 220,500 Financials (5.3%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 160,000 155,200 Ally Financial, Inc. company guaranty sr. unsec. notes 8s, 2031 175,000 205,625 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 68,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 56,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 90,000 93,600 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 120,000 121,500 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 70,931 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 100,000 124,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 55,000 56,100 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 50,000 52,750 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) 105,000 105,525 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 50,000 52,001 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 75,000 76,946 CIT Group, Inc. sr. unsec. notes 3 7/8s, 2019 45,000 45,211 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 65,000 66,138 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 83,800 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 100,000 102,375 CIT Group, Inc. 144A sr. unsec. notes 5 1/2s, 2019 185,000 193,325 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95s, perpetual maturity 25,000 24,406 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 125,000 64,688 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 90,000 92,700 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 65,000 67,113 Credit Acceptance Corp. company guaranty sr. unsec. notes 7 3/8s, 2023 50,000 48,125 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 110,000 106,150 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 100,400 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151s, 2031 110,000 129,789 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 90,000 94,050 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 105,000 106,313 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2025 (R) 60,000 58,200 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 50,000 16,500 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 (PIK) 70,000 65,800 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 155,000 151,900 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 215,000 208,081 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 95,000 87,400 International Lease Finance Corp. sr. unsec. unsub. notes 6 1/4s, 2019 80,000 86,400 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 60,000 65,250 iStar, Inc. sr. unsec. notes 5s, 2019 (R) 5,000 4,750 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 82,875 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 100,000 240,716 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $249,000 249,623 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2024 (R) 50,000 53,500 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 (R) 125,000 130,781 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2021 (R) 50,000 51,914 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2020 100,000 94,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 85,000 73,578 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 110,000 114,538 Ocwen Financial Corp. sr. unsec. notes 6 5/8s, 2019 50,000 35,875 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 135,000 136,350 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 90,000 90,900 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 70,000 61,250 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 155,000 147,250 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 265,000 312,700 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8 1/4s, 2020 35,000 36,400 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 30,000 29,700 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6s, 2020 125,000 121,563 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 30,000 28,650 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 90,000 84,825 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 170,000 130,900 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 125,000 124,688 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 125,000 124,375 VEREIT Operating Partnership LP company guaranty sr. unsec. unsub. bonds 4 7/8s, 2026 (R) 15,000 15,384 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 50,000 28,750 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 120,000 119,100 Health care (4.3%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 155,000 159,263 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 75,000 75,375 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 210,000 184,800 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 110,000 113,025 Centene Escrow Corp. 144A sr. unsec. notes 6 1/8s, 2024 110,000 115,844 Centene Escrow Corp. 144A sr. unsec. notes 5 5/8s, 2021 35,000 36,400 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 150,000 149,813 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 120,000 103,127 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 175,000 163,188 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 165,000 134,681 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 135,000 138,375 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 100,000 87,000 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 210,000 185,063 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 125,000 121,563 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 100,000 102,750 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 275,000 302,500 HCA, Inc. company guaranty sr. sub. notes 3 3/4s, 2019 65,000 66,950 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 30,000 34,013 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 35,000 35,525 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 135,000 137,835 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) (PIK) 125,000 124,688 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 165,000 165,000 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7 7/8s, 2021 90,000 96,550 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 125,000 112,813 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 45,000 46,041 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 75,000 74,909 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 (R) 85,000 86,425 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 110,000 114,813 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 255,000 263,925 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 110,000 111,925 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 40,000 40,250 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 60,000 59,550 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 225,000 237,375 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 25,000 25,578 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 140,000 147,350 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.134s, 2020 110,000 109,450 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 7s, 2020 20,000 18,050 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 115,000 102,350 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 100,000 83,625 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 110,000 92,675 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 10,000 8,450 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 55,000 45,650 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 80,000 70,600 WellCare Health Plans, Inc. sr. unsec. sub. notes 5 3/4s, 2020 210,000 217,613 Technology (1.8%) Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 150,000 42,375 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 285,000 206,625 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 75,000 76,313 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35s, 2046 25,000 25,450 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45s, 2023 130,000 132,190 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 165,000 167,269 First Data Corp. 144A notes 5 3/4s, 2024 120,000 120,000 First Data Corp. 144A sr. notes 5 3/8s, 2023 105,000 107,625 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 6s, 2022 70,000 74,249 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 60,000 62,337 Infor US, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 250,000 229,375 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 60,000 62,843 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 (R) 105,000 109,463 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 (R) 45,000 47,475 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 105,000 95,550 Micron Technology, Inc. 144A sr. notes 7 1/2s, 2023 60,000 63,000 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 170,000 169,150 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 140,000 68,600 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 145,000 154,606 Transportation (0.3%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 135,000 131,288 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 250,000 248,750 Utilities and power (2.3%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 45,000 52,538 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 270,000 270,000 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s, 2023 45,000 44,438 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 145,000 165,663 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95s, 2026 40,000 40,106 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 225,000 217,688 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 30,000 31,425 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 25,000 26,188 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85s, 2037 95,000 91,896 DPL, Inc. sr. unsec. sub. notes 6 1/2s, 2016 12,000 12,180 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 10,000 9,650 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 180,000 180,450 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 80,000 76,800 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 40,000 45,792 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 107,000 109,140 Energy Transfer Equity LP sr. sub. notes 5 7/8s, 2024 45,000 41,738 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 70,500 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 145,000 108,750 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 19,688 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s, 2020 125,000 89,688 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 325,000 337,188 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2026 105,000 104,738 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 55,000 53,991 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 140,000 142,903 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 73,359 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 80,000 75,254 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 130,000 124,800 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 60,000 18,600 Total corporate bonds and notes (cost $50,662,123) CONVERTIBLE BONDS AND NOTES (29.2%) (a) Principal amount Value Basic materials (0.3%) Cemex SAB de CV cv. unsec. sub. notes 3 3/4s, 2018 (Mexico) $355,000 $366,538 Capital goods (0.5%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 985,000 591,000 Communication services (0.2%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 199,000 201,736 Powerwave Technologies, Inc. cv. unsec. sub. notes 3 7/8s, 2027 (In default) (F) (NON) 1,160,000 116 Communications equipment (0.8%) Ciena Corp. cv. sr. unsec. notes 4s, 2020 618,000 753,574 Novatel Wireless, Inc. 144A cv. sr. unsec. unsub. notes 5 1/2s, 2020 169,000 105,836 Computers (0.9%) Avid Technology, Inc. 144A cv. sr. unsec. notes 2s, 2020 274,000 183,409 Brocade Communications Systems, Inc. cv. company guaranty sr. unsec. notes 1 3/8s, 2020 365,000 352,909 Citrix Systems, Inc. cv. sr. unsec. notes 1/2s, 2019 435,000 502,153 Consumer cyclicals (7.2%) CalAtlantic Group, Inc. cv. company guaranty sr. unsec. unsub. notes 1 5/8s, 2018 480,000 618,900 CalAtlantic Group, Inc. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 365,000 396,025 Jarden Corp. cv. company guaranty sr. unsec. sub. bonds 1 1/8s, 2034 710,000 952,536 Lennar Corp. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2020 344,000 705,415 Liberty Interactive, LLC cv. sr. unsec. notes 3 1/2s, 2031 890,000 463,913 Liberty Interactive, LLC cv. sr. unsec. unsub. bonds 3/4s, 2043 833,000 1,418,802 Macquarie Infrastructure Corp. cv. sr. unsec. sub. notes 2 7/8s, 2019 815,000 934,703 Navistar International Corp. cv. sr. unsec. sub. bonds 4 3/4s, 2019 644,000 353,395 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1s, 2018 570,000 800,494 Tesla Motors, Inc. cv. sr. unsec. sub. notes 1 1/4s, 2021 1,570,000 1,444,400 Consumer staples (0.7%) Vector Group, Ltd. cv. sr. unsec. sub. FRN 2 1/2s, 2019 585,000 818,056 Electronics (4.6%) Microchip Technology, Inc. cv. sr. unsec. sub. bonds 1 5/8s, 2025 560,000 623,336 Micron Technology, Inc. cv. sr. unsec. bonds 3s, 2043 890,000 647,475 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 765,000 1,011,713 NVIDIA Corp. cv. sr. unsec. bonds 1s, 2018 750,000 1,743,281 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 442,000 474,321 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 209,000 339,639 TTM Technologies, Inc. cv. sr. unsec. notes 1 3/4s, 2020 398,000 394,269 Energy (1.8%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 1,255,000 928,700 Energy XXI, Ltd. cv. sr. unsec. bonds 3s, 2018 (acquired various dates from 11/19/13 to 1/24/14 cost $446,469) (In default) (NON) (RES) 451,000 2,255 SEACOR Holdings, Inc. cv. sr. unsec. bonds 3s, 2028 621,000 509,996 Stone Energy Corp. cv. company guaranty sr. unsec. sub. notes 1 3/4s, 2017 (In default) (NON) 840,000 223,125 Trico Marine Services, Inc. cv. sr. unsec. notes 3s, 2027 (In default) (F) (NON) 500,000 13,750 Whiting Petroleum Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2020 500,000 380,000 Financials (2.2%) Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 (R) 511,000 545,812 Radian Group, Inc. cv. sr. unsec. notes 2 1/4s, 2019 410,000 506,350 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 (R) 631,000 661,761 TCP Capital Corp. cv. sr. unsec. bonds 5 1/4s, 2019 827,000 848,709 Health care (4.3%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 694,000 685,325 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 720,000 711,000 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2016 (China) (In default) (F) (NON) 763,000 61,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 445,000 31,150 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 709,000 840,608 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 (STP) 880,000 1,131,900 Jazz Investments I, Ltd. cv. company guaranty sr. unsec. sub. bonds 1 7/8s, 2021 (Ireland) 951,000 1,063,337 Medidata Solutions, Inc. cv. sr. unsec. notes 1s, 2018 370,000 398,906 Semiconductor (1.1%) Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8s, 2018 223,000 336,869 Novellus Systems, Inc. cv. company guaranty sr. unsec. notes 2 5/8s, 2041 370,000 901,644 Software (0.9%) Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 970,000 983,338 Technology services (2.6%) j2 Global, Inc. cv. sr. unsec. notes 3 1/4s, 2029 570,000 659,775 salesforce.com, Inc. cv. sr. unsec. unsub. notes 1/4s, 2018 650,000 878,313 Twitter, Inc. cv. sr. unsec. unsub. bonds 1s, 2021 405,000 339,694 Yahoo!, Inc. cv. sr. unsec. bonds zero %, 2018 1,130,000 1,136,356 Transportation (1.1%) Atlas Air Worldwide Holdings, Inc. cv. sr. unsec. bonds 2 1/4s, 2022 319,000 312,620 Echo Global Logistics, Inc. cv. sr. unsec. notes 2 1/2s, 2020 385,000 364,788 Scorpio Tankers, Inc. 144A cv. sr. unsec. sub. notes 2 3/8s, 2019 747,000 624,679 Total convertible bonds and notes (cost $35,258,122) CONVERTIBLE PREFERRED STOCKS (22.3%) (a) Shares Value Basic materials (1.3%) Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 20,158 $661,434 Smurfit-Stone Container Corp. escrow zero % cv. pfd. (F) 65,720 657 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 15,650 793,259 Capital goods (0.3%) Stericycle, Inc. $5.25 cv. pfd. 4,911 388,902 Communication services (4.6%) American Tower Corp. $5.50 cv. pfd. (R) 13,085 1,382,103 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 21,872 1,068,994 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 7,164 781,736 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 7,485 735,401 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 17,339 1,254,303 Consumer cyclicals (2.6%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 37,550 945,791 Fiat Chrysler Automobiles NV Ser. FCAU, $7.875 cv. pfd. (Italy) 15,943 1,052,238 Stanley Black & Decker, Inc. $6.25 cv. pfd. 8,385 989,682 Consumer staples (1.0%) Tyson Foods, Inc. $2.375 cv. pfd. 16,257 1,150,183 Energy (0.9%) Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 610 28,060 Hess Corp. $2.00 cv. pfd. 8,160 620,731 Southwestern Energy Co. Ser. B, $3.125 cv. pfd. 11,845 382,001 Financials (7.2%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 22,100 724,120 AMG Capital Trust II $2.575 cv. pfd. 14,140 843,098 Banc of California, Inc. $4.00 cv. pfd. 8,217 739,530 Bank of America Corp. Ser. L, 7.25% cv. pfd. 1,718 1,990,733 EPR Properties Ser. C, $1.438 cv. pfd. (R) 37,670 1,046,932 iStar, Inc. $2.25 cv. pfd. (R) 7,445 336,514 Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 12,175 592,557 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 960 1,180,200 Welltower, Inc. Ser. I, $3.25 cv. pfd. (R) 12,177 763,727 Health care (2.7%) Allergan PLC Ser. A, 5.50% cv. pfd. 1,985 1,676,650 Anthem, Inc. $2.63 cv. pfd. 12,115 538,633 Teva Pharmaceutical Industries, Ltd. 7.00% cv. pfd. (Israel) 1,012 860,099 Utilities and power (1.7%) Dominion Resources, Inc./VA $3.188 cv. pfd. 14,543 729,331 Dynegy, Inc. Ser. A, $5.375 cv. pfd. 3,886 262,732 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 52,114 Exelon Corp. $3.25 cv. pfd. 18,828 889,058 Total convertible preferred stocks (cost $24,768,195) COMMON STOCKS (1.0%) (a) Shares Value Ally Financial, Inc. (NON) 6,580 $118,045 Berry Plastics Group, Inc. (NON) 3,195 125,148 Boise Cascade Co. (NON) 2,900 66,584 CIT Group, Inc. 1,606 55,022 DISH Network Corp. Class A (NON) 1,525 76,098 Eldorado Resorts, Inc. (NON) 4,445 66,231 Gaming and Leisure Properties, Inc. (R) 2,520 82,933 General Motors Co. 1,650 51,612 Gulfport Energy Corp. (NON) 5,875 180,598 Hilton Worldwide Holdings, Inc. 2,130 44,261 Live Nation Entertainment, Inc. (NON) 3,615 87,302 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 5,612 56 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 5,612 56 Penn National Gaming, Inc. (NON) 6,025 94,412 Service Corp. International/US 3,110 85,214 Total common stocks (cost $1,051,266) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 $203,234 $203,489 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 44,775 44,812 Total senior loans (cost $244,375) SHORT-TERM INVESTMENTS (5.5%) (a) Shares Value Putnam Short Term Investment Fund 0.41% (AFF) 6,230,756 $6,230,756 Total short-term investments (cost $6,230,756) TOTAL INVESTMENTS Total investments (cost $118,214,837) (b) FORWARD CURRENCY CONTRACTS at 5/31/16 (aggregate face value $391,993) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. British Pound Sell 6/15/16 $216,400 $210,156 $(6,244) State Street Bank and Trust Co. Canadian Dollar Sell 7/21/16 130,553 130,561 8 WestPac Banking Corp. Canadian Dollar Sell 7/21/16 51,245 51,276 31 Total Key to holding's currency abbreviations CAD Canadian Dollar GBP British Pound USD/$ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2015 through May 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $113,968,628. (b) The aggregate identified cost on a tax basis is $118,725,490, resulting in gross unrealized appreciation and depreciation of $7,465,864 and $11,568,541, respectively, or net unrealized depreciation of $4,102,677. (NON) This security is non-income-producing. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $2,255, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $3,016,424 $16,024,565 $12,810,233 $10,568 $6,230,756 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder's portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $7,723 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $6,244 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $66,584 $— $— Capital goods 125,148 — — Communication services 76,098 — — Consumer cyclicals 343,818 — — Energy 180,598 — 112 Financials 256,000 — — Health care 85,214 — — Total common stocks — Convertible bonds and notes — 33,173,688 106,056 Convertible preferred stocks 1,002,732 24,458,114 657 Corporate bonds and notes — 48,268,935 2 Senior loans — 248,301 — Short-term investments 6,230,756 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(6,205) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Transfers between Level 1 and Level 2 during the reporting period, totaling $1,792,936, are the result of changing to a pricing service as the source for the securities prices. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $39 $6,244 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts# $— $8 $31 $39 Total Assets $— $8 $31 $39 Liabilities: Forward currency contracts# $6,244 $— $— $6,244 Total Liabilities $6,244 $— $— $6,244 Total Financial and Derivative Net Assets $(6,244) $8 $31 $(6,205) Total collateral received (pledged)##† $— $— $— Net amount $(6,244) $8 $31 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2016
